DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-2, 7-9, 11-12, 15-22 have been examined.
		WITHDRAWAL OF ALLOWANCE
The indicated allowability of claims 1-2, 7-9, 11-12, 15-22 is/are withdrawn in view of the new ground of rejection under 35 U.S.C. 112 and 35 U.S.C. 101.  Rejections based on the newly cited ground of rejection under 35 U.S.C. 112 and 35 U.S.C. 101 follow.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 7-9, 11-12 and 15-22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims 1-2, 7-9, 11-12 and 15-22 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. For example, claim 1, last limitation recites “an estimation unit to perform an estimation process of estimating a combination of temporary identifiers included in the temporary identifier group and assigned to pieces of instrument information indicating an operation or a state of a same railway vehicle instrument.”
Regarding the “temporary identifiers…assigned to pieces of instrument information” in the last limitation of claims 1 and 11, it’s unclear as to how temporary identifiers are assigned to pieces of instrument information as prior limitations only recite assigning temporary identifier to instrument information. It is unclear what is an assigned to piece of instrument information is. It is also unclear of “a same railway vehicle instrument” is. Is it the railway vehicle instrument established earlier in the claim or is it a secondary railway vehicle instrument? Claims 11 and 12 recites similar limitations and are rejected using the same rationale.
Claim 2 recites “assigned to pieces of instrument information indicating an operation or a state of a same railway vehicle instrument are associated with each other” Is it the same operation or the state of the same railway vehicle instrument established in claim 1 or is it yet a new operation or a new state of a new railway vehicle? This limitation lacks clarity. Claim 8 recites similar limitation and is rejected using the same rationale.
Claim 8 recites “an update unit to (1) read a pre-start setting value…from a railway vehicle instrument mounted to the each mounting position…write a start-time setting value…to a railway vehicle instrument mounted to the each mounting position…(2) read an end-time setting value…from a railway vehicle instrument mounted to the each mounting position…write the pre-start setting value to a railway vehicle instrument mounted to the each mounting position”. This limitation is unclear as to whether the four recitations of “a railway vehicle instrument mounted to the each mounting position” refer to the same railway vehicle instrument or different ones.
the temporary identifier group”, there is no “temporary identifier group” recited prior and there is insufficient antecedent basis for this limitation in the claims.
Claim 17 recites the limitation “the in-composition position information” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites “an assignment unit”, "an assignment unit" has already been recited in claim 1, it is unclear whether this is the same assignment unit or a secondary assignment unit. 
Claim 11 has similar issues as it recites “a collection unit to collect instrument information indicating an operation or a state of a railway vehicle instrument…; an assignment unit to update a to-be-updated identifier determined for the each mounting position”. Similarly claim 12 recites “a collection unit to collect instrument information indicating an operation or a state of a railway vehicle instrument mounted to each mounting position that is each of at least one mounting position included in the a composition; a determination unit to determine necessary information required for setting, to the instrument information, a temporary identifier including position information specifying the each mounting position and a to-be-updated identifier, the to-be-updated identifier being determined for the each mounting position, and being updated;” There is no clear link to the structure. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 7-9, 11-12 and 15-22 have been rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Claim 1 is directed towards a system for managing a railway vehicle instrument. Claims 11 and 12 are directed towards an on-board apparatus for managing a railway vehicle instrument.
Step 2A, prong 1:  Claims 1, 11, and 12 recite the abstract concept of collecting instrument information indicating an operation or a state of a railway vehicle instrument mounted to each mounting position that is each of at least one mounting position included in a composition; updating a to-be-updated identifier determined for the each mounting position, and assign, to the instrument information, a temporary identifier including position information specifying the each mounting position an the to-be-updated identifier (i.e. observation, evaluation, judgment, opinion) and estimating a combination of temporary identifiers included in the temporary identifier group and assigned to pieces of instrument information indicating an operation or a state of a same railway vehicle instrument. This abstract idea is described at least in claims 1, 11, and 12 by combining two temporary identifiers. These steps fall into the mental processes grouping of abstract ideas as they include estimating a combination of 2 identifiers using for example a pen and paper which encompasses a user manually estimating a combination of temporary identifiers (i.e. set temperature according to Fig. 8A-8E). The limitations as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computing components.
With respect to claims 11 and 12, other than reciting “an on-board apparatus” nothing in the estimating step precludes the idea from practically being performed in the human mind. For example, but for the “on-board apparatus” and “a communication unit” language, the claim encompasses a human operator observing collected instrument information, mentally combining two temporary identifiers.
Step 2A, prong 2: The claims recite elements additional to the abstract concepts.  However, these additional elements fail to integrate the abstract idea into a practical application.
Claim 1 recites a collection unit; an assignment unit; a database to store an instrument information group and a temporary identifier group which is insignificant extra solution activity as these are simply gathering data necessary to perform the abstract idea. Similarly, the recited database to store in claim 1 is insignificant extra solution activity as it is simply a data storage containing data necessary to perform the abstract idea.  These additional steps amount to necessary data gathering and generic computing components wherein all uses of the recited abstract idea require such data gathering or data output. See MPEP 2106.05(g).

Step 2B: For the same reasons addressed above with respect to Step 2A, prong 2, the additional elements recited in claims 1, 11, and 12 fail to amount to an inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. The extra-solution activity limitations identified in Step 2A, prong 2 are well-understood, routine and conventional activity identified by the courts: receiving or transmitting data over a network (MPEP 2106.05(d)(II)) 
Thus, when considering the combination of elements and the claimed invention as a whole, the claims are not patent eligible.
Dependent claims 2, 7-9, 15-22only recite limitations further defining the mental process and recite further data gathering. These limitations are considered mental process steps and additional steps that amount to necessary data gathering. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 2, 7-9, 15-22 are not patent eligible.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758.  The examiner can normally be reached on Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARDUL D PATEL/                 Primary Examiner, Art Unit 3662